department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc ita b01 tl-n-4653-00 uilc 263a internal_revenue_service national_office field_service_advice memorandum for large and mid-size business_associate area_counsel -- denver cc lm nr den from subject associate chief_counsel income_tax and accounting cc ita application of sec_263a to benefit costs paid on behalf of former employees this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend corporation tl-n-4653-00 issue whether certain employee_benefits paid_by corporation for production employees who performed services in a previous year are subject_to capitalization as an indirect_production_cost conclusion amounts paid_by corporation for certain employee_benefits for production employees who performed services in a previous year are subject_to capitalization as an indirect_production_cost facts corporation in the utility industry is a member of a consolidated_group for the tax years under examination during the years under examination corporation incurred significant annual construction expenditures accordingly corporation was a significant producer of property and was subject_to the uniform_capitalization_rules the years under examination are prior to the final uniform_capitalization_rules which were final for years beginning after date during the years under examination corporation among its many costs incurred costs associated with the services of former employees corporation provided health care and life_insurance benefits to its retired employees these costs for past service are costs incurred in the current_year in the form of employee_benefits relating to employees who performed services in a previous year corporation incurred certain employee_benefits costs for both current and past employees corporation also incurred other employee benefit costs for current employees corporation did not capitalize the past_service_costs for the retired employees as an indirect_cost of production activities under sec_263a law and analysis sec_263a provides uniform rules for capitalization or inclusion in inventory of certain expenses sec_263a provides in part that sec_263a applies to real or tangible_personal_property produced_by_the_taxpayer sec_263a provides that the term produce includes construct build install manufacture develop or improve 1the issue only involves retired employees who were former production employees tl-n-4653-00 where sec_263a applies a taxpayer must include in inventory costs or capitalize the direct costs and the proper share of those indirect_costs including taxes part or all of which are allocable to such property subject_to sec_263a temp sec_1_263a-1t b ii provides that a taxpayer must capitalize all indirect_costs properly allocable to property produced indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities temp sec_1_263a-1t b iii p provides that among the indirect_costs required to be capitalized are contributions paid to or under a stock bonus pension profit-sharing or annuity plan or other plan deferring the receipt of compensation whether or not the plan qualifies under sec_401 except for amounts described in paragraph b v h of this section and other employee benefit expenses paid_or_accrued on behalf of labor to the extent such contributions or expenses are otherwise allowable as deductions under chapter of the code other employee benefit expenses include but are not limited to payments pursuant to a wage contribution plan under sec_105 as it existed prior to its repeal in and premiums on life and health insurance patterned after the long-term_contract rules for pensions in sec_1 temp sec_1_263a-1t b v h provides that among the indirect_costs not required to be capitalized are contributions paid to or under a pension or annuity plan allowable as a deduction under sec_404 and sec_404a if applicable to the extent such contributions represent past_service_costs as determined under the particular funding method established for the plan for the period in question under the provisions of sec_412 in the preamble to the temporary regulations under the heading pension costs-past service_costs the treasury explained the initial provision regarding past_service_costs for pensions in this way under the temporary regulations contributions paid to or under a pension or annuity plan which are allowable under sec_404 and sec_404a if applicable are not subject_to the capitalization requirements of sec_263a to the extent that such contributions represent past_service_costs until otherwise provided to the contrary past_service_costs shall be determined for purposes of sec_263a with reference to the allocation between normal costs and past_service_costs under the funding standards of sec_412 with respect to an actuarial method which does not distinguish between normal costs and tl-n-4653-00 past_service_costs none of the amount allowable as a deduction under sec_404 shall be treated as past_service_costs t d preamble printed in 1987_1_cb_98 the joint_committee on taxation in its explanation of the pension costs and past_service_costs blue_book stated pension costs under the uniform_capitalization_rules contributions to a pension profit- sharing or stock_bonus_plan and other employee benefit expenses are considered indirect_costs that must be capitalized to the same extent as other indirect_costs unless such contributions relate to past-service costs it was intended that in the case of a contribution to a qualified_plan the determination of whether the contribution relates to past or current services will be made independently of any allocation between normal_cost and past-service cost required under the minimum_funding standards sec_412 or under the plan's benefit formula the congress anticipated that the treasury_department will publish guidelines for making this determination and that such determination may be based in whole or in part on any actuarial funding methods that may be utilized by qualified defined benefit plans joint_committee on taxation staff general explanation of the tax_reform_act_of_1986 100th cong 1st sess pincite past_service_costs refers to those costs for retirement benefits that are based upon the employee’s years_of_service with the employer prior to the inception of a defined_benefit_plan see generally sec_412 section of the omnibus budget reconciliation act of p l no date act overruled the exception which permitted the deduction for past_service_costs for contributions to certain pension or annuity_plans omnibus budget reconciliation act of p l no date reprinted in 1987_3_cb_114 section a of the act provided that for purposes of sec_263a the allocable_costs with respect to any property shall include contributions paid to or under a pension or annuity plan whether or not such contributions represent past_service_costs the change in law was effective for years beginning after date the legislative_history to section of the act is found under the heading treatment of past service pension costs under uniform_capitalization_rules tl-n-4653-00 house bill no provision senate amendment under the senate amendment past_service_costs are subject_to the uniform_capitalization_rules thus an allocable portion of all otherwise allowable pension costs whether relating to current or past services must be included in the basis of the property produced_by_the_taxpayer or held for resale by the taxpayer conference agreement the conference agreement generally follows the senate amendment with respect to the costs allocable to property produced_by_the_taxpayer or held for resale by the taxpayer h_r conf_rep no 100th cong 1st sess 1987_3_cb_204 under the final regulations congress’ mandate for the change in law regarding the past_service_costs for pension plans is incorporated for pension and other related costs contributions to employee_plans representing past services must be capitalized in the same manner as amounts contributed for current service sec_1 263a- e ii c other employee benefit expenses including premiums on life and health insurance and wage_continuation_plan payments under former sec_105 must also be capitalized sec_1_263a-1 the costs under consideration here involve certain employee benefit costs for production employees who performed service in a previous year these costs do not involve pension or annuity costs rather the costs involve life_insurance and health care premiums ie they are other benefit costs the issue is whether the past_service_costs language associated with the pension costs in the temporary regulations has any impact on payments for benefits for prior service involving other types of benefit costs the original temporary and proposed_regulations indicated in the preamble that past_service_costs for pensions were not subject_to capitalization congress in specifically changed the service’s position on past_service_costs for pensions mandating that such past_service_costs must be capitalized taxpayer argues that all past_service_costs are deductible under the temporary regulations with the pension costs specifically singled out this would apply whether it is a past_service_costs for a current employee or a cost incurred for a retired employee tl-n-4653-00 for prior service congress remedied the treatment of pension costs by the law change in but did not address other past_service_costs taxpayer points to the silence of the regulations regarding these costs and also the blue book’s interpretation of past_service_costs our view is that the original temporary regulations required all past_service_costs for employee_benefits to be capitalized except pension costs the exclusion for pension costs followed from the long-term_contract regulations upon which the uniform_capitalization_rules were modeled when the past service pension costs exception was specifically overruled by congress in then all past_service_costs were treated alike all were capitalizable retiree benefits are incurred by reason of the performance of production activities and are thus an indirect_cost to be capitalized under temp sec_1 263a- 1t b ii temp sec_1_263a-1t b ii provides that producers must capitalize direct and indirect_costs properly allocable to property produced under sec_263a without regard to whether those costs are incurred before during or after the production_period even prior to sec_263a there was a requirement to capitalize all costs incurred in the construction of capital assets see sec_1_263_a_-2 418_us_1 requiring depreciation used in the construction of a capital_asset to be capitalized to the capital_asset 60_tc_368 aff’d sub nom 519_f2d_1280 10th cir cert_denied 423_us_1087 requiring capitalization of certain construction department overhead costs as well as other construction-related costs and 66_tc_962 aff’d in part rev’d in part 641_f2d_435 6th cir requiring capitalization of health and welfare benefits applicable to direct and indirect labor involved in construction activity sec_263a similarly requires capitalization of all costs incurred in the construction of capital assets additionally capitalization of recurring costs subject_to the economic_performance rules of sec_461 is best accomplished by capitalization of past_service_costs to current production this is the best alternative since costs cannot be capitalized any earlier than when incurred under sec_1_446-1 and tracing is administratively impractical accordingly capitalizing some retiree benefit costs each year clearly reflects income and is an administratively feasible methodology that ensures general matching and treatment consistent with that of salaries and other_benefits our view that when the past service pension costs exception was specifically overruled by congress in then all the past_service_costs were treated alike -- all were tl-n-4653-00 capitalizable - is buttressed by legislative_history the legislative_history to section of the act under senate amendment states that past_service_costs are subject_to the uniform_capitalization_rules h_r conf_rep no 100th cong 1st sess 1987_3_cb_204 emphasis added the conference agreement followed the senate amendment the change under section of the act to require capitalization of past service pension costs arguably reflects congressional intent that the law requires capitalization of all past service pension and employee_benefits costs hence the language used in the legislative_history past_service_costs are subject_to the uniform_capitalization_rules that is now that past_service_costs for pensions were to be capitalized all past_service_costs are treated alike -- all are subject_to the uniform_capitalization_rules furthermore we note that the temporary and final regulations involving indirect production_costs in the definition of other employee benefit expenses both include a specific situation where there was a requirement to capitalize a cost in the current_year for a former worker temp sec_1_263a-1t b iii p and sec_1_263a-1 provide that among the indirect_costs required to be capitalized are payments pursuant to a wage_continuation_plan under sec_105 as it existed prior to its repeal in sec_105 wage continuation plans involve payments to former employees who retired on total or permanent disability thus like the employee_benefits provided to the production employees who performed services in a previous year that are the subject of this advice wage_continuation_plan payments involve current_year costs for former workers accordingly within the definition of other employee benefit expenses found in the temporary and final_regulation there is an analogous situation involving costs incurred in the current_year for services in a previous year we interpret the regulation as requiring capitalization of these costs case development hazards and other considerations this issue is not free from doubt past_service_costs do not benefit and are not incurred by reason of current production activity furthermore there is no specific requirement in the temporary regulations or the final regulations relating to employee benefit expenses for capitalization of past_service_costs no cases have been found that specifically address past_service_costs finally one can argue that since the taxpayer is not obligated to provide benefits to retirees retiree benefits should be treated as a current period cost the conference_report is legislative_history as opposed to the blue_book written by the joint_committee on taxation the blue_book is not part of the legislative_history although it is entitled to respect 106_tc_31 citations omitted tl-n-4653-00 on the other hand we do not believe that the lack of a specific reference to capitalizing past service employee benefit costs in temp sec_1_263a-1t b iii p is determinative congress intended to include all types of direct and indirect_costs as subject_to capitalization and past_service_costs are indirect_costs of production while it is a cost paid in the current_year for people who no longer work the cost is paid to those who were production employees accordingly this year’s production_costs include benefits paid on behalf of both current and former production employees and since costs cannot be capitalized any earlier than when incurred under sec_1_446-1 it makes the most administrative sense to require capitalization of past_service_costs in the current_year finally it is reasonable to apply consistent treatment to all past service employee benefit costs such as pensions other employee_benefits vacation pay wage continuation plans etc please call if you have any further questions by heather c maloy clifford m harbourt senior technician reviewer branch income_tax and accounting
